PER CURIAM.
Danny Lee Hawthorne appeals the summary denial of his motion to correct sentence. We affirm the trial court on the authority of Harris v. State, 557 So.2d 198 (Fla. 2d DCA1990). As in State v. Tripp, *725591 So.2d 1055 (Fla. 2d DCA1991), we certify to the Florida Supreme Court the following question of great public importance:
IF A TRIAL COURT IMPOSES A TERM OF PROBATION ON ONE OFFENSE CONSECUTIVE TO A SENTENCE OF INCARCERATION ON ANOTHER OFFENSE, CAN JAIL CREDIT FROM THE FIRST OFFENSE BE DENIED ON A SENTENCE IMPOSED AFTER A REVOCATION OF PROBATION ON THE SECOND OFFENSE?
Affirmed.
SCHOONOVER, A.C.J., and THREADGILL and BLUE, JJ., concur.